                      Case 2:20-mj-01209-PLD Document 1 Filed 06/05/20 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                              Western District
                                              __________       of Pennsylvania
                                                         District  of __________

                  United States of America                      )
                             v.                                 )
                                                                )      Case No.
               MATTHEW MICHANOWICZ                              )                 Magistrate No. 20-1209
                                                                )
                                                                )
                                                                )
                          Defendant(s)


                                              CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                 May 31, 2020                in the county of              Allegheny          in the
     Western           District of       Pennsylvania       , the defendant(s) violated:

            Code Section                                                  Offense Description
26 U.S.C. § 5861(d)                          Possession of an Unregistered Firearm, that is: a destructive device, as
                                             defined by 26 U.S.C. § 5845(a)(8), which was not Registered to the
                                             Defendant in the National Firearms Registration and Transfer Record, as
                                             Required by 26 U.S.C. § 5841




         This criminal complaint is based on these facts:
See Attached Affidavit




         ✔ Continued on the attached sheet.
         u

                                                                                            s/ Kevin Kauffman
                                                                                           Complainant’s signature

                                                                                  Kevin Kauffman, ATF Special Agent
                                                                                            Printed name and title

Sworn to before me and signed in my presence.


Date:             06/05/2020
                                                                                              Judge’s signature

City and state:                  Pittsburgh, Pennsylvania                    MAUREEN P. KELLY, U.S. Magistrate Judge
                                                                                            Printed name and title
